UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 18, 2009 GLOBAL GREEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 000-51198 (State or other jurisdiction of incorporation) (Commission File No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia CanadaV6C 1H2 (Address of principal executive offices and Zip Code) (604) 408-0153
